Rose, J.
Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered October 16, 2006, which resentenced defendant following his conviction of the crime of criminal sale of a controlled substance in the second degree.
In accordance with this Court’s decision on defendant’s prior appeal (30 AD3d 637 [2006]), County Court sentenced defendant to 7Va years to life in prison. During the pendency of that appeal, defendant filed an application for resentencing under the Drug Law Reform Act of 2005 (L 2005, ch 643, § 1), which County Court granted and resentenced defendant to a prison term of nine years to be followed by five years of postrelease supervision. Defendant now appeals.
We affirm. In light of defendant’s status as a second felony drug offender, his resentence to a prison term of nine years was within the permissible statutory range (see Penal Law § 70.71 [3] [b] [ii]), and we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence imposed (see People v Lerario, 38 AD3d 998, 999 [2007]; People v Sawyer, 37 AD3d 858, 859 [2007]).
Mercure, J.P., Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.